FRANK J. COLEMAN, District Judge.
 Motion to remand denied. It must be decided solely on the allegations of the complaint which show a controversy in favor of the plaintiff American Paper Company against defendant United. American Lines, Inc., which is for more than $3,000, and is entirely separable from all other controversies in the action. It is upon an average agreement to which none of the other defendants were parties nor named as trustees. The defendant named as adjuster did not act, and the defendant which did act as adjuster is not shown to be liable with the owner on the contract. Since as between the necessary parties to that controversy there was the requisite diversity of citizenship, it was clearly removable, and under the present law, carried with it the rest of the action.